Case 2:17-CV-O4944-S.]F-S|L Document 31 Filed 10/03/18 Page 1 of 4 Page|D #: 276

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________________________________________ X
RUDY J. ZABALA and JOSE FRANCISCO ZABALA, and on
behalf of themselves and others similarly situated, NO. 17-Cv-4944 (SJF)(SIL)
Plaintiff,
- against -

HORIZON CONSULTING NY, INC., BLUE DIAMOND
MANAGEMENT, RAVINDER CHOPRA, an individual
SHALU SURI, an individual, SUSHIL K. GOYAL, an
individual, NILESH PATEL, an individual, MANOJ A.
NARANG, an individual, and RANJU NARANG, an individual

Defendant(s).

 

MEMORANDUM ()F LAW IN SUPPORT OF MOTION BY LEVINE & BLIT,
PLLC, TO WI'I`HDRAW AS COUNSEL FOR PLAINTIFFS, AND TO FILE

SUPPORTING AFFIDAVIT UNDER SEAL

LEVINE & BLIT, PLLC
Attomeysfor Plainti]j‘

Empire State Building
350 Fifth Avenue, Suite 4020
New York, New York 10118

Phone: (212)967-300()

Fax: (212)967-3010

Case 2:17-cV-O4944-S.]F-S|L Document 31 Filed 10/03/18 Page 2 of 4 Page|D #: 277

LEVINE & BLlT, PLLC, (“L&B”), counsel for plaintiffs, submits this
Memorandum of law in support of L&B’s Motion to withdraw as counsel for plaintiffs,
and to file its supporting affidavit under seal.

RELEVANT FACTS

From the inception of these claims, plaintiffs have been represented by the firm
Cardenas, lslam & Associates, 175-61 Hillside Avenue, Jamaica, NY 11432 (“Cardenas
lslam”). Just prior to the filing of this present action in this Court, Cardenas lslam
approached this firm, L&B, to co-counsel on this matter. L&B agreed. Cardenas lslam
has yet to file an appearance in this matter, though is certainly co-counsel in every respect

Now, L&B, which includes attorneys who have filed appearances in this matter on
behalf of plaintiffs - Russell S. Moriarty, Justin Clark, and l\/latthew J. Blit, moves this
Court to withdraw as counsel for plaintiffs due to L&B’s inability to work with co-counsel,
as will be further outlined in supporting declarations Should this motion be granted, no
hann should accrue to plaintiffs, as Cardenas lslam has been directly retained by plaintiffs
since the inception of these claims, and Cardenas lslam maintains a relationship with
plaintiffs to this day.

ARGUMENT

I. Withdrawal is Proper As Per New York Rules of Professional
Conduct

As per New York Rules of Professional Conduct Rule 1.16(c)(8), withdrawal is
permissible in instances in which, “the lawyer’s inability to work with co-counsel indicates
that the best interest of the client likely will be served by withdrawal.” As will be further

explained in supporting declarations which L&B requests to file under seal to be reviewed

Case 2:17-cV-O4944-S.]F-S|L Document 31 Filed 10/03/18 Page 3 of 4 Page|D #: 278

in camera, L&B is unable to continue to work with Cardenas lslam in the further
prosecution of this matter.

II. The Sug[:_lorting Declarations Shog@be Filed Under Seal

The supporting declarations will pertain exclusively to communications between
co~counsel in this matter, and not the merits of the case. Accordingly, the proposed
declarations may be filed under seal, and not provided to defendants, in order to avoid
potential prejudice to plaintiffs See e.g., Team Obsolete, er. v. AI.H.R.1’\/{.14.,Lta'.1 464 F.
Su,op. 164, 164-66 (E.D.N.Y. 2006) (“a review of the relevant case law demonstrates that
documents in support of motions to withdraw as counsel are routinely filed under seal
where necessary to preserve the confidentiality of the attorney-client relationship between
a party and its counsel, and that this method is viewed favorably by the courts.”) (citing
Weinberger v. Provz'dent Life & Cas. Ins. Co., No. 97-cv-9262` 1998 U.S. Dist. LEXIS
19859) (S.D.N.Y. 1998)).

Thus, L&B respectfully requests that the Court allow the filing of the proposed
supporting declarations under seal, with a copy to be served on plaintiffs

CONCLUSION

For foregoing reasons, L&B respectfully requests that it be permitted to file the

proposed supporting declarations under seal, and that the Court grant the Motion of L&B

to withdraw as counsel for plaintiffs in this matter.

Case 2:17-cV-O4944-S.]F-S|L Document 31 Filed 10/03/18 Page 4 of 4 Page|D #: 279

Dated: October :, 2018
New York, New York

LEVlNE & BLIT, PLLC

`P/>%#/_

Russell S. Moriarty (RM 0224)

 

Attorneysfor Plafmffjf
Empire State Building

350 Fifth Avenue, 36th Floor
New York, New York 10118
Phone: (212)967-3000

Fax: (212)967-3010

To:

Plaintiffs (via First Class Mail)
Cardenas, lslam and Associates (via Email and First Class Mail)
All Defendants (via ECF)

